Citation Nr: 1826805	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-35 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee condition, to include as secondary to service-connected residuals of a right foot fracture.

2.  Entitlement to service connection for a right ankle condition, to include as secondary to service-connected residuals of a right foot fracture.

3.  Entitlement to service connection for a back disability, to include as secondary to service-connected residuals of a right foot fracture.

4.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected residuals of a right foot fracture.

5.  Entitlement to service connection for a right hip condition, to include as secondary to service-connected residuals of a right foot fracture.

6.  Entitlement to service connection for a left hip condition, to include as secondary to service-connected residuals of a right foot fracture.

7.  Entitlement to a compensable rating for service-connected residuals of a right foot fracture.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1970 to November 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In November 2017 the Veteran testified before the undersigned Veterans Law Judge (VLJ) in a Video Conference Hearing.  A transcript of the hearing has been associated with the Veteran's claims file.

The issues of entitlement to a compensable evaluation for service-connected residuals of a right foot fracture is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's right knee condition was caused by his service-connected residuals of a right foot fracture.

2.  The Veteran's right ankle condition was caused by his service-connected residuals of a right foot fracture.

3.  The Veteran's lumbar spine degenerative joint disease (DJD) was by his service-connected residuals of a right foot fracture.

4.  The Veteran's left knee DJD was caused by his service-connected residuals of a right foot fracture.

5.  The Veteran's right hip condition was caused by his service-connected residuals of a right foot fracture.

6.  The Veteran's residuals of a left pelvis fracture were caused by his service-connected residuals of a right foot fracture.


CONCLUSION OF LAW

1.  The criteria for service connection for a right knee condition, to include as secondary to service connected disabilities have been met.  38 U.S.C. §§ 1110, 1111, (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).

2.  The criteria for service connection for a right ankle condition, to include as secondary to service connected disabilities have been met.  38 U.S.C. §§ 1110, 1111, (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).

3.  The criteria for service connection for lumbar spine DJD, to include as secondary to service connected disabilities have been met.  38 U.S.C. §§ 1110, 1111, (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).

4.  The criteria for service connection for left knee DJD, to include as secondary to service connected disabilities have been met.  38 U.S.C. §§ 1110, 1111, (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).

5.  The criteria for service connection for a right hip condition, to include as secondary to service connected disabilities have been met.  38 U.S.C. §§ 1110, 1111, (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).

6.  The criteria for service connection for residuals of a left pelvis fracture , to include as secondary to service connected disabilities have been met.  38 U.S.C. §§ 1110, 1111, (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that the aforementioned musculoskeletal disabilities are caused or aggravated by his service-connected residuals of a right foot fracture.

Secondary service connection will be granted if a disability is proximately due to or the result of a service-connected disease or injury or aggravated by a service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); 38 C.F.R. § 3.310(a)-(b).  

The question for the Board is whether the Veteran's current musculoskeletal disabilities are caused or aggravated by his service-connected disabilities. 

The Board finds that the competent, credible, and probative evidence establishes that the Veteran's right knee, right ankle, lumbar spine DJD, left knee DJD, right hip condition, and residuals of a left pelvis fracture were caused by the Veteran's service-connected residuals of a right foot fracture.

In March 2014 the Veteran underwent private X-rays which identified the following: moderate DJD of the lumbosacral spine; a plate and screw fixation from a prior surgery in the Veteran's left hip; questionable trace sclerosis of the acetabular rim and subtle inhomogeneous areas of decreased mineralization of the greater trochanter of the right hip; trace DJD associated with the right knee, and; questionable trace degenerative change anterior tibiotalar joint in the right ankle.

In January 2018 the Veteran submitted an opinion by his primary care physician Dr. P.S. addressing all of the aforementioned musculoskeletal issues.  Dr. P.S. indicated that he evaluated and treated the Veteran for "several years" and in the course of rendering his opinion stated that he had reviewed the Veteran's service treatment records (STRs).  He diagnosed severe osteoarthritis in the Veteran's ankles, knees, hip, and pelvis.  Dr. P.S. opined that following the Veteran's in-service right foot injury he developed a "significant limp" causing secondary damage to his knees bilaterally, his right ankle, and his lower back.  Ultimately the private physician determined that "it is as least as likely as not that [the Veteran's] severe osteoarthritis to the...right hip, bilateral knees, [right ankle], is secondary to the injury to his right foot due to gait abnormality."  Dr. P.S. also determined that the cause of the Veteran's 2005 fall, which resulted in his left pelvis injury, was the unstable gait that resulted from his service-connected right foot.  The Veteran also testified before the undersigned VLJ about this particular fall, claiming that his right foot had caused him to fall when it got caught due to the way it drags when walking.

The Board finds that entitlement to service connection for osteoarthritis of the Veteran's right ankle, bilateral knees, right hip, left pelvis, and DJD of the lumbar spine is warranted.  The Veteran has been diagnosed with these conditions by his private physicians, confirmed by X-ray imaging.  The opinion of Dr. P.S. has attributed the development of each of these disabilities to secondary effects of his service-connected right foot.  Specifically, the altered gait that resulted from the right foot was identified as the cause.  Given the current diagnoses, the competent and credible opinion of Dr. P.S. establishes a secondary relationship warranting service-connection for the aforementioned musculoskeletal disabilities on a secondary basis and the Veteran's service-connected right foot.

ORDER

Entitlement to service connection for a right knee condition, secondary to service-connected residuals of a right foot fracture is granted.

Entitlement to service connection for a right ankle condition, secondary to service-connected residuals of a right foot fracture is granted.

Entitlement to service connection for lumbar spine degenerative joint disease, secondary to service-connected residuals of a right foot fracture is granted.

Entitlement to service connection for left knee degenerative joint disease, secondary to service-connected residuals of a right foot fracture is granted.

Entitlement to service connection for a right hip condition, secondary to service-connected residuals of a right foot fracture is granted.

Entitlement to service connection for a left pelvis fracture, secondary to service-connected residuals of a right foot fracture is granted.


REMAND

The Veteran's most recent VA examination regarding his service-connected right foot was conducted in May 2013.  The VA examiner noted that there were no objective symptoms and that the Veteran's gait was within normal limits.  During the Veteran's hearing before the undersigned VLJ he testified that he experienced pain, swelling, and a loss of feeling in his right foot.  Furthermore, the opinions of the Veteran's private physician Dr. P.S. indicate that the Veteran has abnormal gait issues as a result of his service-connected right foot.  Therefore, given the amount of time since his last VA examination and the evidence of a worsening of symptoms the Board finds that additional development is warranted to determine the current nature, extent, severity and manifestations of these service-connected disabilities on appeal.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examination to determine the current nature and severity of his service-connected residuals of a right foot fracture.  Copies of all pertinent records should be made available to the examiner for review.  The examiner is requested to delineate all symptomology associated with, and the current severity of, the lumbar disability to specifically include any neurological symptoms.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose if possible.

The examiner is specifically requested to address the following:

The Veteran's reports of pain, swelling, and loss of feeling in his right foot, as well as the opinion of Dr. P.S. that the Veteran's gait has been affected.

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Then, readjudicate the Veteran's claims. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


